Citation Nr: 0708560	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-33 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in September 2005, and a substantive appeal was 
received in October 2005.



FINDING OF FACT

In March  2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew the appeal of the issue of 
entitlement to service connection for bilateral hearing loss 
disability.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for bilateral hearing loss disability.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew his appeal of entitlement 
to service connection for bilateral hearing loss disability 
in correspondence received by the Board in March 2007.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to 
service connection for bilateral hearing loss disability is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


